Citation Nr: 0839608	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-04 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bipolar disorder, also claimed as manic depression and an 
unspecified mental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant
ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to March 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2006 decision and a November 2006 notice of 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah, which denied the 
veteran's claim for service connection for schizophrenia, and 
his applications to reopen claims for service connection for 
PTSD, and bipolar disorder, also claimed as manic depression 
and an unspecified mental disorder.  The veteran filed a 
timely Notice of Disagreement (NOD) in November 2006 and 
requested review by a decision review officer (DRO).  The DRO 
conducted a de novo review of the claim and confirmed the 
RO's findings in a January 2007 Statement of the Case (SOC).  
Thereafter, in February 2007, the veteran filed a timely 
substantive appeal and the RO provided a Supplementary 
Statement of the Case (SSOC). 

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the RO, in July 2007, a 
transcript of which is of record. 


FINDINGS OF FACT

1.  All evidence necessary to decide the veteran's claim and 
applications has been obtained; the veteran has been provided 
notice of the evidence necessary to substantiate his claims 
and has been notified of what evidence he should provide and 
what evidence the VA would obtain; there is no indication 
that the veteran has evidence pertinent to his claim that he 
has not submitted to the VA.

2.  There is no medical evidence or competent opinion that 
shows a diagnosis of schizophrenia during active service or 
for many years thereafter and the preponderance of the 
competent evidence weighs against a nexus between a current 
diagnosis of schizophrenia and any incident of service.  

3.  The RO denied the veteran's original claim for service 
connection for PTSD in a January 1990 rating decision and the 
veteran did not appeal that decision.

4.  A January 2004 rating decision denied the veteran's 
application to reopen his claim for service connection for 
PTSD on the basis that he failed to submit credible evidence 
to support his claim of an in-service stressor.  The veteran 
did not appeal.  

5.  The RO denied the veteran's original claim for service 
connection for bipolar disorder in a January 2004 rating 
decision and the veteran did not appeal that decision.

6.  The evidence received since the January 2004 decision 
does not tend to prove an essential element that was a 
specified basis for the last final disallowance of the claims 
for service connection for PTSD and a bipolar disorder: 
credible evidence of an in-service stressor upon which a 
diagnosis of PTSD was made and competent evidence of a nexus 
between a bipolar disorder and service; the additional 
evidence in question does not raise a reasonable possibility 
of substantiating either claim.  


CONCLUSIONS OF LAW

1.  Schizophrenia was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2007).

2.  The January 1990 rating decision that denied entitlement 
to service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).

3.  Evidence received since January 2004 is not new and 
material, and the claim for service connection for PTSD is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).

4.  The January 2004 rating decision that denied entitlement 
to service connection for bipolar disorder, also claimed as 
manic depression and an unspecified mental disorder, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2007).

5.  Evidence received since January 2004 is not new and 
material, and the claim for service connection for bipolar 
disorder, also claimed as manic depression and an unspecified 
mental disorder, is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, significantly changed the law prior to the 
pendency of the veteran's current claim and applications.  
The VA has issued final regulations to implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the veteran with a claim.

a.  Duty to Notify.  The VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board 
concludes that the July 2006 letter sent to the veteran by 
the RO adequately apprised him of the information and 
evidence needed to substantiate the claim.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; 
and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
veteran's status; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id., at 486.  This notice must also inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

In addition, the Court has held that, in the context of 
reopening claims, as here, in addition to providing notice of 
what evidence is needed to reopen the claim, the VA must also 
provide notice of the information and evidence required to 
substantiate the appellant's entitlement to the underlying 
compensation benefit.  See Kent v. Nicholson, 20 Vet. App. 1, 
9 (2006).  Thus, in order to comply with VCAA in this 
context, the RO must apprise the appellant of what 
constitutes "new and material evidence," as well as what 
evidence will support the underlying claim.  Id., at 9.

The July 2006 letter from the RO satisfies these mandates.  
It apprised the veteran of the type of evidence needed to 
establish his service connection claim, namely, proof of: (a) 
an injury in military service or disease that began in or was 
made worse during military service, or an event in service 
causing injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease, or event in service.  The 
letter also advised the veteran of what constituted "new and 
material evidence," outlining the specific types of evidence 
that would be required to support his underlying claim.  The 
letter clearly disclosed the VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent, and supplied enough information to 
enable their attainment.  It made clear that although the VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that the VA received 
all such records.  The letter additionally apprised the 
veteran that the VA would schedule a medical (psychiatric) 
examination or obtain a medical or psychiatric opinion for 
him if the RO determined such to be necessary to make a 
decision on the claims.  It also specifically asked the 
veteran to provide the VA with any other supporting evidence 
or information in his possession, and then apprised him of 
the manner in which the VA calculates disability ratings and 
assigns effective dates.  The letter also provided general 
VCAA notice regarding substantiating the veteran's underlying 
claims for service connection.  Thus, the Board finds that 
the veteran was informed of the evidence needed to 
substantiate his claim for service connection, his 
applications to reopen his previously denied claims, and the 
underlying claims for service connection; the avenues by 
which he might obtain such evidence; and the allocation of 
responsibilities between himself and the VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

b.  Duty to Assist.  The VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103A(a) (stating that "[t]he 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the . . . 
claim").  This duty includes assisting the veteran in 
obtaining records and providing medical examinations or 
obtaining medical opinions when such are necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) 
(setting forth the Secretary's various duties to a claimant).  
In this instance, at the veteran's request, the RO acquired 
the VA medical records from the Salt Lake City VAMC from 
September 1997 through October 2006.  

The Board finds that a VA examination is not required in this 
matter.  According to the Court's ruling in McClendon v. 
Nicholson, 20 Vet. App. 79 (2006), the first element to be 
addressed in determining whether a VA examination is required 
is whether there is competent evidence of a current 
disability.  The second element to be addressed is whether 
the evidence establishes that the veteran suffered an in- 
service event, injury or disease.  The third element is 
whether the evidence indicates that a disability may be 
associated with service or another service-connected 
disability.  Regarding the second and third elements denoted 
by McClendon, the record contains no probative evidence of 
schizophrenia during active military service; no diagnosis of 
or treatment for this condition until many years after 
discharge; and no competent evidence that suggests that it 
was incurred during or causally linked to any confirmed 
incident of active military service.  Considering the lack of 
credible evidence of an in-service stressor upon which a 
diagnosis of PTSD was based, the Board finds that that a 
remand to obtain a medical or psychiatric examination or a 
competent opinion is not warranted for either issue (PTSD and 
schizophrenia).  38 C.F.R. §§ 3.159(c)(4), 3.303, 3.304 
(2008).  The record also continues to be devoid of competent 
evidence of a nexus between a current diagnosis of a bipolar 
disorder and service.  The earliest diagnosis of a bipolar 
disorder was many years post-service.  There is no duty to 
provide an examination or opinion with regard to this issue.  
Id.

Moreover, VA need not provide another medical examination or 
obtain a medical opinion with respect to the veteran's claim 
for service connection for PTSD and bipolar disorder because, 
according to 38 C.F.R. § 3.159(c)(4)(iii), the duty to 
provide a medical opinion in a claim to reopen a finally 
adjudicated issue applies "only if new and material evidence 
is presented or secured."  38 C.F.R. § 3.159(c)(4)(iii).  As 
the Board has determined that new and material evidence has 
not been received to reopen these particular claims, the VA 
has no duty to provide an examination or medical opinion.

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and, 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand and his procedural rights have not been abridged.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


II.  Law and Regulations

a.  Service Connection.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  "In the line of duty" means any injury 
incurred or aggravated during a period of active military 
service, unless such injury was the result of the veteran's 
own willful misconduct or, for claims filed after October 31, 
1990, was the result of the veteran's abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In order to establish service connection for PTSD, there must 
be: (1) medical evidence diagnosing the condition in 
conformance with DSM IV, section 309.81; (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. §§ 
3.304(f), 4.125(a) (2007). 

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of a chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

b.  New and Material Evidence.  If a veteran does not file a 
NOD with the RO decision within the applicable time period, 
38 U.S.C.A. § 7105(c) provides that such a decision "shall 
become final and the claim will not thereafter be reopened or 
allowed. . . ."  38 U.S.C.A. § 5108, however, provides an 
exception to this rule by requiring the Secretary to reopen a 
claim that has been finally decided and previously disallowed 
"[i]f new and material evidence is presented or secured" with 
respect to the claim.  Fortuck v. Principi, 17 Vet. App. 173, 
178 (2003) ("The Secretary must reopen a previously and 
finally disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").

The Board notes that the veteran filed the July 2006 claim 
and applications that are the subjects of this appeal after 
August 29, 2001, the effective date of the current version of 
38 C.F.R. § 3.156(a), which sets forth the standard for "new 
and material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001").  Accordingly, 
the amended or current version of 38 C.F.R. § 3.156(a) is 
applicable in the present case.

Section 3.156(a) defines "new" evidence as "existing evidence 
not previously submitted to agency decision makers."  Thus, 
"[i]f the evidence was not in the record at the time of the 
final disallowance of the claim and is not cumulative of 
other evidence in the record, it is new."  Fortuck, 17 Vet. 
App. at 178.  "Material" evidence, in contrast, is "existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. § 3.156(a).  In determining whether new 
and material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility."  
Fortuck, 17 Vet. App. at 179.  In addition, "[i]n order to 
warrant reopening a previously and finally disallowed claim, 
the newly presented or secured evidence ... must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim."  Evans v. West, 9 Vet. App. 273, 284 (1996).  That 
is, "the newly presented evidence need not be probative of 
all elements required to award the claim . . . but need be 
probative only as to each element that was a specified basis 
for that last disallowance."  Id.  

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old."  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)").

III.  Factual Background

The evidence of record consists of service medical records, 
VA medical records from the Salt Lake City VAMC, lay 
statements from the veteran, and testimony before the Board.

The veteran's May 1971 service induction medical examination 
and February 1972 service discharge medical examination do 
not note any psychiatric disorders.  A February 1972 service 
medical record, dated seven days prior to the veteran's 
discharge date, reported the findings of a mental status 
evaluation.  The examiner noted the following:  the veteran's 
behavior at the time was normal; he was fully alert; fully 
oriented; his mood was level; his thinking process was clear; 
his thought content was classified as normal; and his memory 
was good.  The examiner's impression was that he had no 
significant mental illness; he was mentally responsible; he 
was able to distinguish between right and wrong; and he was 
able to "adhere to the right".  

The first document in the record indicating treatment for a 
mental disorder is an August 1989 VA medical record, dated 
more than 17 years after service.  The veteran, who had been 
living in a men's shelter prior to admission, was brought to 
the emergency room at Salt Lake City VAMC by his caseworker, 
and admitted for alcohol dependence.  The veteran reported 
feeling suicidal and violent, expressing a desire to kill his 
ex-wife so that someone would kill him afterwards.  The 
examiner noted that the veteran had suicidal and homicidal 
ideations but it was further observed that he did not have 
delusions or hallucinations.  The diagnoses were alcohol 
dependence, antisocial personality disorder, and borderline 
personality disorder.   

In January 1990, after considering evidence including VA 
medical records, lay statements, and documentary evidence, 
the RO, in pertinent part, denied the veteran's claim for 
service connection for PTSD, stating that the veteran failed 
to establish the necessary criteria to establish service 
connection.  Specifically, the RO found that the medical 
evidence of record did not include a diagnosis for PTSD, and 
the veteran had not presented evidence of a sufficient in-
service stressor.  In February 1990, the RO supplied a notice 
of its adverse decision with respect to the denial of service 
connection for PTSD and apprised the veteran of his appellate 
rights.  The veteran did not appeal this decision by filing a 
NOD.  

An August 1991 VA medical record noted that the veteran was 
hearing voices telling him to kill himself and his wife.  The 
diagnosis was bipolar affective disorder; polysubstance 
abuse; and a mixed personality disorder with features of 
antisocial, borderline, and dependent personalities.

A September 1997 VA medical record indicated that the veteran 
was admitted to the hospital for evaluation and treatment for 
schizoaffective disorder, and cocaine and heroin abuse.  He 
reported experiencing suicidal ideation, and visual 
hallucinations involving bugs and a black figure he 
identified as "Death."  The veteran said that his memory 
recall had been decreasing during the past six months.  The 
examiner noted that he had been diagnosed with bipolar 
affective disorder and schizophrenia.  The current diagnosis 
was schizoaffective disorder, and heroin and cocaine use.  

An October 1999 VA medical record indicated that the veteran 
heard voices outside his head, saying negative things about 
his family.  While speaking to the examiner, he recalled the 
deaths of his mother and his brother, who he had accidentally 
killed in a fight in 1983.  The veteran feared that his 
family was going to harm him.  The diagnosis was paranoid 
schizophrenia.

In a December 1999 VA medical record, the veteran reportedly 
stated that he had begun to hear voices after his brother 
died, and he believed that they were related to his death.  
The voices would talk about the accident that killed his 
brother, as well as his mother and brothers.  The veteran 
also reported seeing visual hallucinations, including heads, 
body parts, and aliens.  The examiner noted that the veteran 
answered questions slowly, saying only a few words.  His 
affect was restricted, appearing sleepy.  He said that he 
occasionally felt that people were out to get him and that 
people were putting thoughts into his head.  His judgment and 
insight were noted to be fair.  He reportedly isolated 
himself when he heard the voices.  The provisional diagnosis 
was schizoaffective disorder, bipolar type.  

According to a September 2000 VA medical record, the veteran 
was admitted to the facility involuntarily due to suicidal 
ideation.  The veteran's roommate had moved recently and he 
was angry with her.  He reported hearing voices over the past 
week, telling him to "take more pills."  The veteran 
reported not knowing when he was first diagnosed with 
paranoid schizophrenia.  His thought process was mainly 
logical, though somewhat tangential when discussing his 
roommate.  He denied any suicidal or active homicidal 
ideation.  The veteran had auditory hallucinations, but no 
visual hallucinations, delusions, or illusions were 
identified.  The veteran denied any grandiosity or paranoid 
thoughts.  He was alert and his thought process was clear, 
and oriented as to person, place and situation.  He was not 
oriented to time, as he was unable to identify the date of 
the examination.  The examiner diagnosed the veteran with 
paranoid schizophrenia, a history of cocaine and alcohol 
dependence, and a bipolar disorder.  VA medical records 
indicate that he was kept at the hospital for several days.  
On the date of his discharge from the facility, the veteran 
reported that he was hearing "friendly" voices telling him 
to "take care of business" and "go back to work."  

A November 2000 VA medical record indicated that the 
veteran's paranoid schizophrenia was now considered chronic.  
The examiner noted that the veteran had not taken medication 
in two weeks and the auditory hallucinations had reportedly 
increased.  The veteran said that he was having difficulty 
dealing with the loss of his girlfriend and felt a desire to 
harm her.  After discussing the situation with the examiner 
and the prescribing physician, the veteran agreed to check 
himself into the facility if he ever felt like he would harm 
his girlfriend.

VA medical records from November 2000 through October 2006 
indicate further treatment for paranoid schizophrenia.  A 
February 2003 VA medical record indicated that the condition 
was manifested by auditory hallucinations related to a single 
theme, flat affect, impaired social functioning, social 
isolation and withdrawal, and a lack of community support.  

In a January 2004 rating decision, the RO denied the 
veteran's claim for service connection for bipolar disorder, 
stating that the veteran had failed to submit sufficient 
evidence to prove the criteria necessary to establish service 
connection for that condition.  Specifically, the RO noted 
that the veteran's service medical records were negative for 
any psychiatric disorder during service.  The RO found that 
the evidence did not establish that the condition was 
incurred in service and did not show that the condition had 
existed from service until the present time.  In the same 
rating decision, the RO denied the veteran's application to 
reopen the claim for service connection for PTSD, indicating 
that he had not supplied new and material evidence showing 
both a diagnosis of PTSD and evidence of a sufficient in-
service PTSD stressor.  In the same month, the RO supplied 
proper notice of their decision.  The veteran did not appeal 
by filing the required NOD.

In an August 2006 statement, written in support of this claim 
for disability benefits, the veteran stated that he was 
diagnosed with paranoid schizophrenia and had received all 
treatment for this disorder at the Salt Lake VA Medical 
Center (VAMC).  In another August 2006 statement, submitted 
to the RO, the veteran stated that, while in service, an 
officer told him to lie on his back, put his feet and arms in 
the air, and scream that he was a dying cockroach.  The 
veteran reported currently experiencing emotional and 
physical trauma due to the incident.  He also recounted 
another in-service incident that occurred on a truck.  He 
said that, after riding in the vehicle for fifteen minutes, 
someone punched him in the face.  A fight broke out, during 
which the veteran punched someone else.  The veteran said 
that, the next day, he was given a choice between accepting a 
discharge or spending five months in prison.  The veteran 
said that he was currently paranoid about his surroundings 
and people; and that he sometimes got violent and scared.  He 
did not relate if these feelings were connected to the fight.  
He recalled how he felt responsible for the deaths of his 
mother and his brother.

A January 2007 letter from a VA medical examiner indicated 
that the veteran asked her to provide him with a letter 
stating that his current mental health disorders were related 
to his service.  She reported her awareness that such an 
action would only be determined through a review of the 
claims file and with evaluation by examination.  As such, she 
stated that she was unable to state what his condition was 
during service. 

At the veteran's July 2007 Board hearing, he testified that 
he was diagnosed with all of the disorders at issue in this 
appeal and was currently being treated for them at the Salt 
Lake VAMC.  See Hearing Transcript at 6-7.  He also recalled 
the in-service fight, noted in the August 2006 statement, and 
stated that, from that moment, he had become more paranoid 
around people.  See id. at 3.  He denied being given a 
psychological evaluation or a physical examination prior to 
discharge from service.  See id. at 8.  When asked when he 
first experienced audio and visual hallucinations, he said 
they started immediately after he stood in front of the 
military judge at the time of his discharge and that the 
hallucinations continued after he left the military.  When 
asked when he was first diagnosed with a psychological 
disorder, he first indicated that it was in 1980, but 
thereafter said it was probably around 1990.  He said the 
psychiatric diagnosis was based upon evaluation at the Salt 
Lake VAMC.  Id. at 8-9.  

IV.  Analysis

Having reviewed the evidence of record, the Board finds that 
the preponderance of the evidence weighs against the 
veteran's claim for service connection for his schizophrenia.  
The veteran contends that he was paranoid during service, 
began to hallucinate thereafter while still on active duty.  
He further asserts that he was not given either a physical 
examination or psychological evaluation immediately prior to 
his discharge from service, and that he was diagnosed with 
schizophrenia soon after release from service at the Salt 
Lake City VAMC.  The Board finds that these assertions are 
not credible as they are directly contradicted by the medical 
evidence of record.  See Madden v. Gober, 125 F.3d 1477, 
1480-81 (Fed. Cir. 1997) (stating that the Board may find the 
veteran's statements not credible when they are contradicted 
by contemporaneous medical histories and complaints).  

The Board specifically notes that, contrary to the veteran's 
testimony, the record includes two service medical reports 
dated in February 1972: a service discharge medical 
examination, in which no psychiatric disorders are noted; and 
a mental status evaluation, given seven days before the 
veteran's discharge, finding that the veteran's thought 
process was normal at the time, and devoid of paranoia or 
hallucinations.  The record does not confirm that the veteran 
was diagnosed with schizophrenia soon after service as 
claimed.  Any lay statement he might make as to what a doctor 
told him is insufficient to establish a medical diagnosis.  
See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  That is the 
connection between what a physician said and the layman's 
account of what he purportedly said, when filtered through a 
"layman's sensibilities" is attenuated and inherently 
unreliable.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Dean v. Brown, 8 Vet. App. 449 (1995).  

Medical records from Salt Lake City VAMC, the only facility 
at which the veteran recalls ever receiving medical 
assistance for his mental disorders, indicate that he was 
treated initially for such a disorder in August 1989, which 
is more than 17 years after his separation from service.  The 
veteran first reported experiencing hallucinations in August 
1991 and was not diagnosed with schizophrenia until September 
1997, over 25 years after his discharge from service.  Such a 
significant lapse in time weighs against the instant claim.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Additionally, the veteran has not submitted or identified any 
medical opinion or other medical evidence indicating a causal 
relationship between the development of schizophrenia and any 
remote, confirmed incident of service.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

From his testimony and statements, the veteran believes that 
his schizophrenia was related to service.  As a layperson, 
however, he is not competent to provide a medical opinion 
about the etiology of a disorder.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the veteran's claim for 
service connection for schizophrenia must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990). 

Regarding the veteran's applications to reopen his claims for 
service connection for PTSD and a bipolar disorder, his 
original claims were denied by the RO in January 1990 and 
January 2004 rating decisions, respectively.  The Board 
determines that the preceding decisions are final as the 
veteran did not, after receiving proper notice following each 
of these adverse findings, subsequently submit a NOD.  38 
U.S.C.A. §§ 7104, 7105(c).  The Board, therefore, lacks 
jurisdiction to entertain the veteran's claims for service 
connection for PTSD and bipolar disorder, unless, pursuant to 
38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a), he has supplied 
new and material evidence with respect to this claim.

The Board finds that the evidence submitted by the veteran is 
not sufficient to reopen the veteran's claims for service 
connection for PTSD and bipolar disorder.  As noted 
previously, service connection generally requires evidence of 
a current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service, Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000), and "[i]n order to warrant reopening a 
previously and finally disallowed claim, the newly presented 
or secured evidence ... must tend to prove the merits of the 
claim as to each essential element that was a specified basis 
for that last final disallowance of the claim."  Evans v. 
West, 9 Vet. App. 273, 284 (1996).  

The veteran has not submitted any competent medical evidence 
indicating a diagnosis of PTSD, an essential element that was 
a specified basis for the last final disallowance of the 
claim.  Evans v. West, 9 Vet. App. 273, 284 (1996).  Although 
the veteran testified that he had been so diagnosed and was 
being treated at the Salt Lake City VAMC, a lay assertion of 
a medical diagnosis is insufficient as new and material 
evidence to reopen a claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993) (lay assertion of medical causation or 
diagnosis insufficient as new and material evidence to reopen 
a claim).  The medical records in the file from that facility 
do not contain any record of a diagnosis or treatment for the 
claimed disorder.  As such, although the evidence he has 
submitted in support of his application to reopen may be new, 
it is not material to the veteran's claim for service 
connection for PTSD, because it does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim and it does not raise a reasonable possibility of 
substantiating the claim.  
	
Regarding the veteran's claim for service connection for a 
bipolar disorder, the Board notes that the medical evidence 
submitted since the final January 2004 RO decision does not 
establish that his psychiatric disorder was incurred or 
aggravated during active service or causally linked to some 
remote, confirmed incident of active duty.  In fact, the 
medical evidence indicates that the veteran was last 
diagnosed as having a bipolar-related disorder (namely 
schizoaffective disorder, bipolar type) in October 2000, 
prior to the January 2004 denial of his initial claim for 
service connection.  Medical records involving treatment 
after January 2004 indicate that the veteran is currently 
diagnosed with and is being treated for schizophrenia, rather 
than bipolar disorder.  See Boyer, 210 F.3d at 1353 (noting 
that in order to qualify for service connection for 
disability benefits a veteran must have the disability at 
issue).  As such, although the evidence submitted in support 
of this application to reopen may be new, it is not material 
because it does not relate to any unsubstantiated fact that 
would substantiate the veteran's claim for service connection 
and does not raise a reasonable possibility of substantiating 
the claim.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder.  Accordingly, 
the benefit of the doubt doctrine does not apply to the 
instant case.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant").



ORDER

Entitlement to service connection for schizophrenia is 
denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for post-traumatic 
stress disorder.

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a bipolar disorder, 
also claimed as manic depression and an unspecified mental 
disorder.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


